Citation Nr: 0005790	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

2.  Entitlement to service connection for arthritis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

The Board of Veterans' Appeals (Board) notes that in a 
February 1984 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for gout.  The 
veteran was notified that service connection for gout was 
denied.  Based upon a review of the record, it does not 
appear that the issue of entitlement to service connection 
for arthritis has been specifically addressed by a Department 
of Veterans Affairs (VA) Regional Office (RO) rating 
decision.  Thus, the issue has been reframed as reflected on 
the title page of this decision.



REMAND

In August 1999, the veteran completed a VA form letter from 
the RO and indicated that he wanted a Travel Board hearing.  
In November 1999, the veteran again completed a VA form 
letter from the RO and indicated that he still wanted a 
Travel Board hearing.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing for the 
veteran at the Los Angeles, California RO 
before a Traveling Member of the Board.  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




